DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS filed 3/24/22 is acknowledged, the reference therein relating to the general background of applicant’s invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Image forming apparatus for acquiring destination information from a terminal and displaying the information according to a priority level”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim language currently states an imager in the information processing device “captures an image of the displayed destination”, however claim 1 already defines the displayed destination information as being displayed by the information processing device.  Examiner suggests clearly defining different destination information that is displayed on the terminal and imaged by the information processing device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1)	Claim(s) 1-7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2019/0132474 by Del Rosario.
2)	Regarding claim 1, Del Rosario teaches an information processing device (figure 1, item 110; an MFP), comprising: a display (figure 2, item 117; paragraph 52; a touch display panel); a communicator (figure 2, items 115 and 118; paragraph 50; a network communicator and NFC unit); and a controller (figure 2, item 111; a CPU), wherein the controller acquires destination information managed by a terminal device via the communicator (paragraph 84; terminal transmits destination list to MFP 110), and displays the acquired destination information on the display according to a priority level (paragraph 150; destination list can be sorted according to history information and can be displayed on MFP as taught in figure 7, item S18).
3)	Regarding claim 2, Del Rosario teaches the information processing device according to claim 1, wherein the controller executes a job that uses the destination information (paragraph 104; selected process such as scan-to-email is executed after destination selection).
4)	Regarding claim 3, Del Rosario teaches the information processing device according to claim 2, wherein the controller identifies the destination information pertaining to a job type selected by a user, and acquires the destination information pertaining to the identified job type (figure 7, items S11 and S16; paragraph 118; destinations matching a particular transmission mode are obtained).
5)	Regarding claim 4, Del Rosario teaches the information processing device according to claim 2, wherein the controller determines the priority level in accordance with a type of the destination included in the destination information (paragraphs 85 and 118; destinations matching the selected transmission mode are prioritized for display).
6)	Regarding claim 5, Del Rosario teaches the information processing device according to claim 4, wherein the controller displays, on the display, a setting screen of the job pertaining36Attorney Docket No.: US87197 to the destination information for which the priority level has been determined (paragraph 120; setting screen for which priority was determined is displayed).
7)	Regarding claim 6, Del Rosario teaches the information processing device according to claim 2, wherein the controller determines the priority level according to a job type after acquiring the destination information (paragraph 178; MFP can determine priority of destinations after receiving the destinations from the mobile device).
8)	Regarding claim 7, Del Rosario teaches the information processing device according to claim 2, wherein the controller determines the priority level in accordance with an execution history of the job (paragraph 168; display priority can be determined based upon history information).
9)	Regarding claim 10, Del Rosario teaches the information processing device according to claim 1, wherein the controller displays a list of the acquired destination information, and 37Attorney Docket No.: US87197 accepts an instruction for executing the job pertaining to the listed destination information (paragraph 104; selected process such as scan-to-email is executed after destination selection). 
10)	Claim 11 is taught in the same manner as described in the rejection of claim 1 above, with the exception of the limitation: an image former that forms an image on a recording medium based on input image data (figure 2, item 120; paragraph 55; a printing unit).
11)	Claim 12 is taught in the same manner as described in the rejection of claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12)	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2019/0132474 by Del Rosario as applied to claim 1 above, and further in view of U.S. patent application publication 2019/0364159 by Saeda et al.
	Del Rosario teaches the information processing device according to claim 1, further comprising: the controller determines the priority level in accordance with the displayed destination information (paragraphs 85, 118 and 150; destinations can be sorted according to selected transmission mode and history information).
	Del Rosario does not specifically teach an imager that captures an image of the displayed destination information displayed on the terminal device.
	Saeda teaches an imager that captures an image of the displayed destination information displayed on the terminal device (paragraph 199; destinations can be obtained through an optical reading of a mobile device display).
	Del Rosario and Saeda are combinable because they are both from the mobile scanning field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Del Rosario with Saeda to add obtaining destinations through imaging a display of a mobile terminal.  The motivation for doing so would have been to allow a user to avoid manual entry of destination address information.  Therefore it would have been obvious to combine Del Rosario with Saeda to obtain the invention of claim 8.

13)	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2019/0132474 by Del Rosario as applied to claim 1 above, and further in view of U.S. patent application publication 2017/0374230 by Song.
	Del Rosario does not specifically teach the information processing device according to claim 1, wherein the controller determines the priority level in accordance with a frequency of use of the destination information on the terminal device.
	Song teaches the information processing device according to claim 1, wherein the controller determines the priority level in accordance with a frequency of use of the destination information on the terminal device (paragraph 126; destinations can be displayed according to frequency of use).
	Del Rosario and Song are combinable because they are both from the mobile scanning field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Del Rosario with Song to add displaying destination according to frequency of use.  The motivation for doing so would have been for user convenience.  Therefore it would have been obvious to combine Del Rosario with Song to obtain the invention of claim 9.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672